The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO  65101
Dear Secretary Blunt:
On June 4, 2001, you submitted to us a summary statement for the petition submitted by the Missouri PTA relating to Article VI, Section26(b) of the Missouri Constitution.  The summary statement, prepared pursuant to Section 116.334, RSMo Supp. 1999, is as follows:
  Shall article VI, section 26(b) of the Missouri Constitution be amended so that voters may approve, by a simple majority vote at the general municipal election day and general election, school district bond issues, not to exceed fifteen percent of the value of taxable tangible property?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
JEREMIAH W. (JAY) NIXON
Attorney General